                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 1 of 24 Page ID #:75



                              1
                                   The Cardoza Law Corporation
                              2    Michael F. Cardoza, Esq. (SBN: 194065)
                                   Mike.Cardoza@cardozalawcorp.com
                              3
                                   Lauren B. Veggian, Esq. (SBN: 309929)
                              4    Lauren.Veggian@cardozalawcorp.com
                                   548 Market St. #80594
                              5
                                   San Francisco, CA 94104
                              6    Telephone: (415) 488-8041
                                   Facsimile: (415) 651-9700
                              7
                                   Attorneys for Plaintiff,
                              8    Andrew Hodlofski
                              9
                                                     UNITED STATES DISTRICT COURT
                          10                                   FOR THE
                          11
                                                    CENTRAL DISTRICT OF CALIFORNIA
THE CARDOZA LAW CORPORATION




                          12        ANDREW HODLOFSKI                        Case No.: _5:19-cv-01248-JGB-SP
                                                                            ________
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          13                    Plaintiff,
                                                                            FIRST AMENDED COMPLAINT
                          14                            v.                  FOR DAMAGES
                          15        COLUMBIA DEBT
                                                                               DEMAND FOR JURY TRIAL
                          16
                                    RECOVERY, LLC, D/B/A
                                    GENESIS CREDIT
                          17        MANAGEMENT, LLC and
                          18
                                    MICHAELS MANAGEMENT
                                    SERVICES, INC.;
                          19

                          20                    Defendants
                          21       ///
                          22       ///
                          23       ///
                          24       ///
                          25

                          26

                          27

                          28

                                   COMPLAINT FOR DAMAGES
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 2 of 24 Page ID #:76

                              1                                           INTRODUCTION
                              2    1.   A privately owned military housing management company and its debt collectors
                              3         is trying to force a U.S. military servicemember to pay their bogus “Pay-and-Go”
                              4         move-out cleaning fees. When he refused because he had already perfectly
                              5         cleaned his house and yard and had it inspected, they took his pet deposit to pay
                              6         for part of it. Then they sent the rest of the bogus “Pay-and-Go” “cleaning
                              7         charges” to collections and smeared his credit report.
                              8    2.   ANDREW HODLOFSKI (“Plaintiff”), by Plaintiff’s attorney, brings this
                              9         action for actual damages, statutory damages, attorney fees, and costs, against
                          10            COLUMBIA DEBT RECOVERY, LLC D/B/A GENESIS CREDIT
                          11            MANAGEMENT, LLC and MICHAELS MANAGEMENT SERVICES,
                          12            INC. for violations of the Fair Debt Collection Practices Act, 15 U.S.C. § 1692
THE CARDOZA LAW CORPORATION




                          13            et seq. (hereinafter “FDCPA”), which prohibits debt collectors from engaging in
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            abusive, deceptive and unfair practices, as well as the Fair Credit Reporting Act
                          15            15 U.S.C. § 1681 et seq., (hereinafter “FCRA”), Servicemembers Civil Relief
                          16            Act, 50 U.S.C. § 3901 et seq. (hereinafter “SCRA”), California Civil Code
                          17            §1950.5, and the California Bus. & Prof. Code §17200 et seq.
                          18       3.   Plaintiff makes these allegations on information and belief, with the exception
                          19            of those allegations that pertain to the Plaintiff, or to the Plaintiff’s counsel,
                          20            which Plaintiff alleges on personal knowledge.
                          21       4.   While many violations are described below with specificity, this Complaint
                          22            alleges violations of the statutes cited in their entirety.
                          23       5.   All violations by Defendants were knowing, willful, and intentional, and
                          24            Defendants did not maintain procedures reasonably adapted to avoid any such
                          25            violations.

                          26       6.   Unless otherwise indicated, the use of a Defendant’s name in this Complaint

                          27            includes all agents, principles, managing agents, employees, officers, members,

                          28            directors, heirs, successors, assigns, principals, trustees, sureties, subrogees,



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                Page 2 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 3 of 24 Page ID #:77

                              1          representatives, and insurers of those Defendants named.
                              2                                   JURISDICTION AND VENUE
                              3    7.    Jurisdiction of this court arises pursuant to 15 U.S.C. § 1692k(d), which states
                              4          that such actions may be brought and heard before “any appropriate United States
                              5          district court without regard to the amount in controversy,” 28 U.S.C. § 1331,
                              6          which grants this court original jurisdiction of all civil actions arising under the
                              7          laws of the United States, and pursuant to 28 U.S.C. § 1367 for pendent state law
                              8          claims.
                              9    8.    This action arises out of Defendants’ violations Fair Debt Collection Practices
                          10             Act, 15 U.S.C. § 1692 et seq. (hereinafter “FDCPA”), the Fair Credit Reporting
                          11             Act 15 U.S.C. § 1681 et seq., (hereinafter “FCRA”), Servicemembers Civil Relief
                          12             Act, 50 U.S.C. § 3901 et seq. (hereinafter “SCRA”), California Civil Code
THE CARDOZA LAW CORPORATION




                          13             §1950.5, and the California Bus. & Prof. Code §17200 et seq.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       9.    Venue is proper in this District pursuant to 28 U.S.C. § 1391 because the acts and
                          15             transactions occurred here and Defendants transact business here.
                          16                                                FCRA
                          17       10. The Fair Credit Reporting Act (FCRA), found at 15 U.S.C. § 1681, et seq., was
                          18             originally enacted in 1970. The express purpose of the FCRA was to require that
                          19             consumer reporting agencies adopt and implement “reasonable procedures” for
                          20             ensuring that credit information about a consumer was collected, maintained, and
                          21             dispensed “in a manner which is fair and equitable to the consumer with regard to
                          22             the confidentiality, accuracy, relevancy and proper utilization of such information
                          23             …” FCRA, 15 U.S.C. §1681(b); Safeco Ins. Co. of Am. v. Burr (2007) 551 U.S.
                          24             47, 127 S.Ct. 2201, 2205. The Congressional findings noted that “[t]here is a
                          25             need to insure that consumer reporting agencies exercise their grave

                          26             responsibilities with of fairness, impartiality, and respect for the consumer’s right

                          27             to privacy.”1 The FCRA also imposes duties on the sources that provide credit

                          28
                                   1   FCRA, 15 U.S.C. §1681(a)(4)


                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                   Page 3 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 4 of 24 Page ID #:78

                              1         information to credit reporting agencies, who are called “furnishers.”
                              2                                            FDCPA
                              3    11. In enacting the FDCPA, Congress found that:
                              4       a.     There is abundant evidence of the use of abusive, deceptive, and unfair debt
                              5              collection practices by many debt collectors. Abusive debt collection
                              6              practices contribute to the number of personal bankruptcies, to marital
                              7              instability, to the loss of jobs, and to invasions of individual privacy.
                              8       b.     Existing laws and procedures for redressing these injuries are inadequate to
                              9              protect consumers.
                          10          c.     Means other than misrepresentation or other abusive debt collection
                          11                 practices are available for the effective collection of debts.
                          12          d.     Abusive debt collection practices are carried on to a substantial extent in
THE CARDOZA LAW CORPORATION




                          13                 interstate commerce and through means and instrumentalities of such
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                 commerce. Even where abusive debt collection practices are purely
                          15                 intrastate in character, they nevertheless directly affect interstate
                          16                 commerce.
                          17          e.     It is the purpose of this title to eliminate abusive debt collection practice by
                          18                 debt collectors, to insure that those debt collectors who refrain from using
                          19                 abusive debt collection practices are not competitively disadvantaged, and
                          20                 to promote consistent State action to protect Consumers against debt
                          21                 collection abuses. 15 U.S.C. § 1692.
                          22                 Civil Code § 1788.1(a)(1).
                          23       12. The FDCPA is a strict liability statute. That is, a plaintiff need not prove intent
                          24            or knowledge on the part of the debt collector to establish liability. See
                          25            Gonzales v. Arrow Fin. Servs., LLC, 660 F.3d 1055, 1060-61 (9th Cir. 2011);

                          26            Donohue v. Quick Collect, 592 F.3d 1027, 1030 (“[t]he FDCPA is a strict

                          27            liability statute that makes debt collectors liable for violations that are not

                          28            knowing or intentional”).



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                   Page 4 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 5 of 24 Page ID #:79

                              1    13. To further protect consumers, claims under the FDCPA are to be judged
                              2        according to the “least sophisticated debtor” or “least sophisticated consumer”
                              3        standard. Gonzales at 1061. This standard is lower than the “reasonable
                              4        debtor” standard, and is specifically designed to protect consumers of below
                              5        average and sophistication or intelligence. Id. In addition, a plaintiff need not
                              6        even have actually been misled or deceived by the debt collector’s
                              7        communication. Rather, liability depends on whether the hypothetical least
                              8        sophisticated debtor – someone who is uninformed and naïve – would have
                              9        likely been misled. Id.; see also Tourgeman v. Collins Financial Servs., 755
                          10           F.3d 1109, 1119 (9th Cir. 2014).
                          11                                               SCRA
                          12       14. Congress enacted the SCRA in order to:
THE CARDOZA LAW CORPORATION




                          13                a. provide for, strengthen, and expedite the national defense through
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                   protection extended by this Act to servicemembers of the United States
                          15                   to enable such persons to devote their entire energy to the defense needs
                          16                   of the Nation; and
                          17                b. provide for the temporary suspension of judicial and administrative
                          18                   proceedings and transactions that may adversely affect the civil rights
                          19                   of servicemembers during their military service. (50 U.S.C. § 3902)
                          20       15. The SCRA should be construed liberally. See LeMaistre v. Leffers, 333 U.S.
                          21             1,6 (1948) (“The Act should be read with an eye friendly to those who dropped
                          22             their affairs to answer their country’s call.”).
                          23       16. When the Attorney General commences a civil action against a person who
                          24             engages in a pattern or practice of violating the SCRA, it may recover all of
                          25             the relief afforded to a Servicemember plus, in order to vindicate the public

                          26             interest, a civil penalty of up to $55,000 for a first violation and up to $110,000

                          27             for every subsequent violation. (50 U.S.C. § 4041)

                          28       17. The SCRA grants any aggrieved person a private right of civil action and the



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                 Page 5 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 6 of 24 Page ID #:80

                              1          right to obtain equitable relief, monetary damages, punitive damages, costs
                              2          and attorneys fees, and “all other appropriate relief.” (50 U.S.C. § 4042,4043)
                              3                                            PARTIES
                              4    18. Plaintiff is a natural person. Plaintiff is a “consumer” as that term is defined by
                              5          15 U.S.C. § 1692a(3) and a “Servicemember” serving a “period of military
                              6          service” as those terms are defined by 50 U.S.C. § 3911. Plaintiff is also a
                              7          “consumer” as that term is defined by 15 U.S.C. § 1681a(c).
                              8    19. Defendant Columbia Debt Recovery, LLC d/b/a Genesis Credit Management,
                              9         LLC (hereinafter “Defendant CDR/GCM”)                is a Washington corporation
                          10            operating from an address of 7100 Evergreen Way, Suite C, Everett, WA 98203,
                          11            and is a “Debt Collector” as that term is defined by 15 U.S.C. § 1692a(6) because
                          12            it regularly uses the mails and/or the telephone to collect, or attempt to collect,
THE CARDOZA LAW CORPORATION




                          13            directly or indirectly, defaulted consumer debts that it did not originate. It operates
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            a nationwide debt collection business and attempts to collect debts from
                          15            consumers in virtually every state, including consumers in the State of California.
                          16            Its principal, if not sole, business purpose is the collection of defaulted consumer
                          17            debts originated by others, and, in fact was acting as a debt collector as to the
                          18            delinquent consumer debt it attempted to collect from Plaintiff. Defendant
                          19            CDR/GCM is a “person” as defined by 15 U.S.C. § 1681a(b).
                          20       20. Defendant Michaels Management Services, Inc. (hereinafter “Defendant
                          21            MMS”) is a New Jersey corporation operating from an address of 3 E. Stow Road,
                          22            Suite 100, Marlton, NJ 08053.
                          23       21. This case involves Plaintiff’s “consumer report” as that term is defined by 15
                          24            U.S.C. § 1681a(d)(1).
                          25       22. Defendant CDR/GCM is a furnisher of information as contemplated by FCRA

                          26            sections 1681s-2(a) & (b), that regularly and in the ordinary course of business

                          27            furnishes information to one or more consumer reporting agencies about

                          28            consumer transactions or experiences.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                   Page 6 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 7 of 24 Page ID #:81

                              1    23. Plaintiff is informed and believes, and thereon allege that at all times herein
                              2         mentioned Named Defendants were agents, officers, directors, managing
                              3         agents, employee and/or joint venturer of each of their co-defendants and, in
                              4         doing the things hereafter mentioned, each was acting in the scope of his
                              5         authority as such agent, officer, director, managing agent, employee, and/or
                              6         joint venturer, and with the permission, knowledge, ratification, and consent of
                              7         their co-defendants, and each of them. Any reference hereafter to “Defendants”
                              8         without further qualification is meant by Plaintiff to refer to each Defendant,
                              9         and all of them, named above.
                          10                                     FACTUAL ALLEGATIONS
                          11       24. Plaintiff is a military servicemember who, when the debt collection began, was
                          12            residing in the County of San Bernardino in the State of California. Plaintiff
THE CARDOZA LAW CORPORATION




                          13            and his family have since been moved by the military to Alaska.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       25. Plaintiff was an active duty military servicemember at the time he leased from
                          15            Defendant MMS, at the time Defendant MMS impermissibly kept the pet
                          16            security deposit, and at the time Defendant CDR/GCM attempted to collect the
                          17            purported debt at issue from Plaintiff.
                          18       26. The rental property for which the Pay-and-Go “cleaning fee” was improperly
                          19            charged is located in San Bernardino County in the State of California.
                          20       27. The lease contract between Plaintiff and Defendant MMS was signed and
                          21            performed in San Bernardino County in the State of California.
                          22       28. The lease, home, and pet security deposit at issue in this case was signed,
                          23            located, and/or performed in San Bernardino, in the State of California.
                          24       29. Plaintiff is informed and believes, and thereon alleges, that at all times relevant,
                          25            Defendants conducted and continue to conduct business in the State of

                          26            California.

                          27       30. Defendant CDR/GCM’s business consists solely of the collection of delinquent

                          28            consumer debts.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                Page 7 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 8 of 24 Page ID #:82

                              1    31. Plaintiff and his family moved into a 4459 Rhineland, a house in a military
                              2        housing community called “The Villages at Fort Irwin” in San Bernardino
                              3        County, which is managed by Defendant MMS, on July 27, 2016.
                              4    32. Upon move-in, Plaintiff did a walkthrough of the house, and made a list of all
                              5        existing damages in the home on the community’s standard “discrepancy listing”
                              6        form. He signed this document at the time he made it. The document was also
                              7        signed by a woman named “Susie,” who is/was, on information and belief, a
                              8        representative from Defendant MMS.
                              9    33. In addition to the discrepancy listing, there was a full walkthrough done of the
                          10           home on the day Plaintiff and his family moved in, which was documented on a
                          11           Move-In/Move-Out report.
                          12       34. The Move-In/Move-Out report was signed on 7/27/2016 by someone who, on
THE CARDOZA LAW CORPORATION




                          13           information and belief, is/was a representative of Defendant MMS.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       35. Plaintiff and his family lived in 4459 Rhineland until August 2018, when Plaintiff
                          15           was moved to a different duty station by the military. Upon move-out, Defendant
                          16           MMS presented Plaintiff with the option to either pay a $425 “Pay-and-Go”
                          17           cleaning fee, and have the home cleaned by a service hired by Defendant MMS,
                          18           or to clean the home himself, not pay the fee, and simply move out.
                          19       36. In reality, Defendant MMS is vested with considerable persuasive and coercive
                          20           power over servicemembers. As servicemembers are assigned to new geographic
                          21           duty stations, they receive orders to report on or before such-and-such a date to a
                          22           base often in a different state or country (about every 24 months on average for
                          23           soldiers stationed at Fort Irwin). Before they can go, however, they must obtain
                          24           and complete a “check-out sheet” from their unit that lists all of the base services
                          25           and unit departments that the servicemember must “clear” (i.e. get an approving

                          26           signature) before the servicemember is issued any money or tickets for onward

                          27           travel. Failing to show up at the new duty station in strict accordance with the

                          28           orders issued is grounds for criminal conviction under the Uniform Code of



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                Page 8 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 9 of 24 Page ID #:83

                              1        Military Justice (e.g. UCMJ Art. 86 – Unauthorized Absence). Thus, a failure to
                              2        “clear housing” with the appropriate signatures results in the negative attention of
                              3        a servicemember’s superior officers and potentially administrative or criminal
                              4        penalties. Defendant MMS knows this.
                              5    37. The $425 “Pay-and-Go” cleaning fee is described in all leasing paperwork as
                              6        optional for renters. A renter may clean the home themselves prior to
                              7        relinquishing possession of the rented property instead of paying the $425 “Pay-
                              8        and-Go” cleaning fee.
                              9    38. Upon move-out, Plaintiff had the option to either pay a $30 “Pay-and-Go”
                          10           backyard cleaning fee, and have the backyard cleaned by a service hired by
                          11           Defendant MMS, or to clean the backyard himself, not pay the fee, and simply
                          12           move out.
THE CARDOZA LAW CORPORATION




                          13       39. The $30 “Pay-and-Go” backyard cleaning fee is described in all leasing
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           paperwork as optional for renters. They may clean the backyard themselves prior
                          15           to relinquishing possession of the rented property instead of paying the $30 “Pay-
                          16           and-Go” backyard cleaning fee.
                          17       40. Plaintiff chose to clean the home and the backyard himself, and opted not to pay
                          18           either of the “Pay-and-Go” fees. In fact, Plaintiff specifically told Defendant
                          19           MMS that he did not accept the option to pay either of the “Pay-and-Go” fees, but
                          20           that he would clean his home and backyard by himself, as was his option.
                          21       41. In cleaning the home, Plaintiff even found the paint code for the home and bought
                          22           paint to touch up the walls before leaving. Plaintiff ensured that the home was
                          23           extremely clean and that it was in better condition than when he and his family
                          24           had moved in.
                          25       42. When Plaintiff and his family moved out on August 1, 2018, another full

                          26           walkthrough of the home was done, which was documented on the same Move-

                          27           In/Move-Out report that had been initiated when Plaintiff moved in.

                          28       43. A comparison of the Move-In (7/27/2016) column to the Move-Out (8/1/2018)



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                Page 9 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 10 of 24 Page ID #:84

                              1        column reveals that the conditions of each listed item were the same upon Move-
                              2        Out as they were upon Move-In. There was no additional damage notated
                              3        anywhere on this report.
                              4    44. The Move-In/Move-Out report was signed on 8/1/2018 by someone who, on
                              5        information and belief, is/was a representative of Defendant MMS.
                              6    45. Also, on August 1, 2018, a woman who is/was, on information and belief, a
                              7        representative/employee of Defendant MMS, did a cleaning inspection on the
                              8        home. She told Plaintiff that she had been instructed that, “if he [Plaintiff] doesn’t
                              9        pay [the “Pay-and-Go” cleaning fee], fail him on everything.”
                          10       46. True to her word, the representative/employee of Defendant MMS failed Plaintiff
                          11           on every section of the cleaning inspection sheet, and then demanded that Plaintiff
                          12           sign paperwork that permitted Defendant MMS to withhold $455 from his
THE CARDOZA LAW CORPORATION




                          13           military pay. Plaintiff refused to sign the paperwork and refused to pay the $455
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           “Pay-and-Go” fees.
                          15       47. On January 18, 2019, at Plaintiff’s request, Defendant MMS produced an
                          16           itemization of the costs and payments for 4459 Rhineland during Plaintiff’s
                          17           occupancy, which included the notation of the “Pay-and-Go” charges in August
                          18           2018, and which showed that Plaintiff’s pet security deposit was kept by
                          19           Defendant MMS in order to cover the outstanding balance – i.e. the “Pay-and-
                          20           Go” fees impermissibly and improperly assessed on Plaintiff.
                          21       48. Because of Plaintiff’s refusal to pay the “Pay-and-Go” fee, Defendant MMS
                          22           refused to return the $250 pet deposit that Plaintiff had paid when he and his
                          23           family first moved into the property.
                          24       49. Before Plaintiff moved out of the 4459 Rhineland property, he initiated mail
                          25           forwarding to his new address.

                          26       50. Defendant MMS never provided any paperwork to Plaintiff showing an itemized

                          27           list of damages and/or cleaning required on the property, as is required under

                          28           California law within 21 days of move-out.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                 Page 10 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 11 of 24 Page ID #:85

                              1    51. Defendant MMS never provided any paperwork to Plaintiff demanding payment.
                              2    52. Defendant MMS never provided any notice or paperwork to Plaintiff that it was
                              3        sending any amount of alleged debt to collections.
                              4    53. On or around January 21, 2019, Defendant MMS placed the alleged debt to
                              5        collections with Defendant CDR/GCM.
                              6    54. Defendant CDR/GCM sent Plaintiff a collections letter on or around January 22,
                              7        2019, indicating that the alleged debt had a principal balance of $205.00, with
                              8        interest due totaling $9.77. The total alleged debt being collected by Defendant
                              9        CDR/GCM per the January 22, 2019, collections letter is $214.77.
                          10       55. On or around February 7, 2019, Plaintiff disputed the alleged debt directly with
                          11           Defendant CDR/GCM and demanded documentation validating and verifying the
                          12           debt, and explaining the situation to Defendant CDR/GCM.
THE CARDOZA LAW CORPORATION




                          13       56. Defendant CDR/GCM sent Plaintiff a collections letter on or around February 15,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           2019, indicating that the alleged debt had a principal balance of $205.00, with
                          15           interest due totaling $11.12. The total alleged debt being collected by Defendant
                          16           CDR/GCM per the February 15, 2019, collections letter is $216.12.
                          17       57. Accompanying the February 25, 2019, letter from Defendant CDR/GCM was the
                          18           two-page move-in/move-out report, and a two-page accounting ledger, both from
                          19           the community Plaintiff moved out of. These documents did not validate or verify
                          20           the debt because they show that the conditions upon move-in were the same as
                          21           the conditions upon move-out, with no new damage or wear reported upon move-
                          22           out. There were no deductions or charges for damages, caused by a pet or
                          23           otherwise. There was no indication that the house and/or backyard were not
                          24           cleaned properly prior to Plaintiff moving out.
                          25       58. On or around February 28, 2019, Plaintiff again disputed the alleged debt directly

                          26           with Defendant CDR/GCM and again demanded actual documents which verify

                          27           and/or validate the debt, as the previously provided documents did not do so.

                          28       59. In February 2019, Plaintiff also discovered that Defendant CDR/GCM was



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                               Page 11 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 12 of 24 Page ID #:86

                              1        reporting the alleged debt being collected by Defendant CDR/GCM to his credit
                              2        reports.
                              3    60. In or around February/March 2019, Plaintiff submitted disputes to Experian,
                              4        Equifax, and TransUnion stating that he did not owe the alleged debt being
                              5        reported by Defendant CDR/GCM, and requesting that it be removed from his
                              6        credit report.
                              7    61. On March 15, 2019, Plaintiff received a dispute results letter from Experian
                              8        removing the alleged debt being reported by Defendant CDR/GCM from his
                              9        credit report.
                          10       62. On April 26, 2019, Plaintiff received a dispute results letter from Equifax
                          11           declining to remove the alleged debt being reported by Defendant CDR/GCM
                          12           from his credit report, stating that it was verified as accurate, and adding in a note
THE CARDOZA LAW CORPORATION




                          13           that the account information is disputed by the consumer.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       63. On April 27, 2019, Plaintiff received a dispute results letter from TransUnion
                          15           declining to remove the alleged debt being reported by Defendant CDR/GCM
                          16           from his credit report, and adding a note that the account information is disputed
                          17           by the consumer.
                          18       64. On information and belief, Plaintiff alleges that on one or more occasions,
                          19           Equifax, Experian, and TransUnion forwarded Plaintiff’s disputes to Defendant
                          20           CDR/GCM via an Automatic Credit Dispute Verification (“ACDV”) (which is a
                          21           document a consumer reporting agency is required to send to an information
                          22           furnisher in the event the credit reporting agency receives a dispute directly from
                          23           a consumer. This document lets the information furnisher know they need to
                          24           verify the debt and to tell the credit reporting agency that either the debt is correct
                          25           or it is not so that the consumer reporting agency can update the consumer’s

                          26           report).

                          27       65. Upon information and belief, Defendant CDR/GCM was provided Notice of

                          28           Plaintiff’s disputes, and despite this notice, failed and refused to investigate and



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                  Page 12 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 13 of 24 Page ID #:87

                              1        correct its inaccurate reporting.
                              2    66. In any event, Defendant CDR/GCM already had the Move-In/Move-Out report
                              3        that showed zero damage to the home or property caused by Plaintiff because they
                              4        were the ones who had provided him with a copy back on February 25, 2019.
                              5    67. If Defendant CDR/GCM had actually investigated Plaintiff’s dispute, they would
                              6        have realized from documents in their possession that Plaintiff does not owe the
                              7        disputed amount, and they would have also received corroborating evidence from
                              8        Plaintiff that he doesn’t owe the supposed debt. They may have also uncovered
                              9        additional evidence unknown to anyone that Plaintiff does not owe the disputed
                          10           amount.
                          11       68. On information and belief, Defendant CDR/GCM understood the nature of
                          12           Plaintiff’s disputes when they received the ACDV and other documentation
THE CARDOZA LAW CORPORATION




                          13           regarding Plaintiff’s disputes from Experian, Equifax, and/or TransUnion.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       69. To date, the alleged debt is still being reported by Defendant CDR/GCM to
                          15           Plaintiff’s credit reports.
                          16       70. Defendant CDR/GCM did not provide notice to Plaintiff that his dispute was
                          17           “frivolous or irrelevant,” yet still allowed the inaccurate and misleading
                          18           information to report on Plaintiff’s credit reports.
                          19       71. Defendant CDR/GCM received, but ignored the Plaintiff's dispute letters and did
                          20           refuse to delete the inaccurate information regarding the account from the
                          21           Plaintiffs' credit files.
                          22       72. Defendant MMS did not provide Plaintiff an itemized statement indicating the
                          23           basis for and amount of security deposit received, and disposition of the security
                          24           deposit within 21 days of Plaintiff’s move-out as required by Cal. Civ. Code
                          25           §1950.5(g)(1).

                          26       73. Defendant MMS did not provide Plaintiff an itemized statement including

                          27           documents showing charges incurred and deducted to repair or clean the premises

                          28           within 21 days of Plaintiff’s move-out, as required by Cal. Civ. Code §1950.5(g)



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                              Page 13 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 14 of 24 Page ID #:88

                              1         (2).
                              2    74. The pet security deposit held by Defendant MMS for the duration of Plaintiff’s
                              3         lease and held after to cover a cleaning fee is a lien for storage, repair, or cleaning
                              4         of the property or effects of a servicemember.
                              5    75. Defendant MMS held the pet security deposit as a lien on Plaintiff’s leased
                              6         property for cleaning of the property.
                              7    76. Defendant MMS kept the pet security deposit it held as a lien on Plaintiff’s leased
                              8         property after Plaintiff moved out, and used it to cover the “outstanding balance”
                              9         related to the leased property, which consisted solely of “Pay-and-Go” charges.
                          10       77. Defendant MMS foreclosed on the servicemember Plaintiff’s pet security deposit
                          11            lien without a court order.
                          12                                          ACTUAL DAMAGES
THE CARDOZA LAW CORPORATION




                          13       78. Plaintiff has suffered actual damages as a result of these illegal collection and
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            intimidation tactics by this Defendant in the form of pecuniary damage, loss of
                          15            credit, damage to credit, invasion of privacy, personal embarrassment, loss of
                          16            personal reputation, loss of productive time, nausea, and feelings of anxiety,
                          17            hopelessness, anger, persecution, emotional distress, frustration, upset,
                          18            humiliation, and embarrassment, amongst other negative emotions.
                          19       79. Plaintiff’s $250 pet deposit was wrongfully withheld.
                          20                           CAUSES OF ACTION CLAIMED BY PLAINTIFF
                          21                                               COUNT I
                          22                            VIOLATION OF §1681S-2(B) OF THE FCRA
                          23                             AGAINST DEFENDANT CDR/GCM ONLY
                          24       80. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          25            as though fully stated herein.

                          26       81. A defendant violates §1681s-2(b) of the FCRA when it receives notice of a

                          27            dispute to a debt from a consumer reporting agency and fails to fully and properly

                          28            investigate Plaintiff’s disputes by failing to, (1) conduct an investigation with



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                   Page 14 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 15 of 24 Page ID #:89

                              1        respect to the disputed information, and (2) review all relevant information
                              2        provided by the consumer reporting agency.
                              3    82. Defendant CDR/GCM understood the nature of Plaintiff’s disputes when it, on
                              4        information and belief, received an ACDV from Experian, Equifax, and/or
                              5        TransUnion.
                              6    83. Defendant CDR/GCM GCM violated §1681s-2(b) of the FCRA when it failed to
                              7        conduct a proper investigation into the disputed information provided by the
                              8        consumer reporting agencies, and failed to review all relevant information
                              9        provided by the consumer reporting agencies with regard to the disputed debt.
                          10       84. As a result of the conduct, actions, and inactions of Defendant CDR/GCM,
                          11           Plaintiff suffered actual damages, including without limitation, by example only
                          12           and as described herein on Plaintiff’s behalf by counsel: loss of credit, damage to
THE CARDOZA LAW CORPORATION




                          13           credit, damage to reputation, embarrassment, humiliation, and other mental and
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           emotional distress.
                          15       85. The conduct, actions and inactions by Defendant CDR/GCM were willful,
                          16           rendering them liable for punitive damages in an amount to be determined by the
                          17           Court pursuant to 15 U.S.C. §1681n. In the alternative, Defendant CDR and
                          18           Defendant GCM were negligent, entitling the Plaintiff to recover under 15 U.S.C.
                          19           §1681o.
                          20       86. The Plaintiff is entitled to recover actual damages, statutory damages, costs and
                          21           attorneys’ fees from Defendant CDR/GCM in an amount to be determined by the
                          22           Court pursuant to 15 U.S.C. §11681n and §1681o.
                          23                                            COUNT II
                          24                         VIOLATION OF CAL CIV. CODE §1950.5(G)(1)
                          25                                 AGAINST DEFENDANT MMS ONLY

                          26       87. Plaintiff incorporates by reference all of the above paragraphs of this Complaint

                          27           as though fully stated herein.

                          28       88. A defendant violates Cal. Civ. Code §1950.5(g)(1) when it fails, within 21



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                               Page 15 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 16 of 24 Page ID #:90

                              1        calendar days of the tenant’s vacation of the premises, to furnish to the tenant
                              2        by personal delivery or first class mail, a copy of an itemized statement
                              3        indicating the basis for and the amount of the security deposit received and the
                              4        deposition of such security deposit, and return any remaining portion of the
                              5        security deposit.
                              6    89. Defendant MMS violated Cal. Civ. Code §1950.5(g)(1), when it failed, within
                              7        21 days of Plaintiff vacating 4459 Rhineland, to furnish to Plaintiff an itemized
                              8        statement which indicated the basis for and amount of the pet security deposit
                              9        received, the disposition of the pet security deposit received, and failed to return
                          10           any remaining portion of the pet security deposit.
                          11       90. The pet security deposit was intended for damages caused by a pet. No other
                          12           security deposit was provided to Defendant MMS or The Villages at Fort Irwin
THE CARDOZA LAW CORPORATION




                          13           for Plaintiff’s rental of 4459 Rhineland.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       91. Defendant MMS failed to furnish any itemized statement to Plaintiff in the 21
                          15           days following Plaintiff’s move-out from 4459 Rhineland.
                          16       92. Defendant MMS failed to furnish an itemized statement to Plaintiff in the 21
                          17           days following Plaintiff’s move-out from 4459 Rhineland which indicated that
                          18           the pet security deposit was being retained to repair any damages caused to
                          19           4459 Rhineland by a pet during Plaintiff’s tenancy.
                          20       93. Defendant MMS failed to return any amount Plaintiff’s pet security deposit.
                          21                                            COUNT III
                          22                         VIOLATION OF CAL. CIV. CODE §1950.5(G)(2)
                          23                               AGAINST DEFENDANT MMS ONLY
                          24       94. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          25           as though fully stated herein.

                          26       95. A defendant violates Cal. Civ. Code §1950.5(g)(2) when it fails, within 21

                          27           calendar days, to furnish with the itemized statement in Cal. Civ. Code

                          28           §1950.5(g)(1), copies of documents showing charges incurred and deducted to



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                Page 16 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 17 of 24 Page ID #:91

                              1        repair or clean the premises. These documents could reasonable include copies
                              2        of bills/invoices/receipts supplied by the entity performing the work, or an
                              3        itemized statement reasonably describing the work performed by a landlord
                              4        employee.
                              5    96. Defendant MMS violated Cal. Civ. Code §1950.5(g)(2) when it failed to
                              6        furnish, within 21 calendar days of Plaintiff’s move-out or otherwise, copies of
                              7        documents which showed the charges incurred and deducted to repair/clean the
                              8        premises. Defendant MMS did not provide, within 21 calendar days of
                              9        Plaintiff’s move-out or otherwise, any bills/invoices/receipts supplied by the
                          10           entity who purportedly clean 4459 Rhineland after Plaintiff moved out.
                          11           Defendant MMS did not provide, within 21 calendar days of Plaintiff’s move-
                          12           out or otherwise, any itemized statement reasonably describing the work
THE CARDOZA LAW CORPORATION




                          13           purportedly performed by Defendant MMS’s employee(s) to clean 4459
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14           Rhineland after Plaintiff moved out.
                          15                                             COUNT IV
                          16              VIOLATION OF § 17200 ET SEQ. OF THE CAL. BUS. AND PROF. CODE
                          17                               AGAINST DEFENDANT MMS ONLY
                          18       97. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          19           as though fully stated herein.
                          20       98. A defendant violates §17200 et seq. of the Cal. Bus. and Prof. Code when it
                          21           participates in unfair competition, which means and includes utilizing any
                          22           unlawful, unfair, or fraudulent business act or practice.
                          23                a. An “unlawful business act or practice” is any practice forbidden by law.
                          24                    Watson Labs, Inc. v. Rhone-Poulenc Rorer, Inc., 178 F.Supp.2d 1099,
                          25                    1120 (C.D. Cal. 2001).

                          26                b. An “unfair business act or practice” is intentionally broad, allowing

                          27                    courts maximum discretion to prohibit new schemes to defraud. State

                          28                    Farm Fire & Casualty Co. v. Superior Court, 45 Cal.App.4th 1093, 1103



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                              Page 17 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 18 of 24 Page ID #:92

                              1                (1996). Generally, an “unfair business act or practice” is when the
                              2                practice “offends an established public policy of when the practice is
                              3                immoral, unethical, oppressive, unscrupulous, or substantially injurious
                              4                to consumers.” Davis v. Ford Motor Credit Co, LLC, 179 Cal.App.4th
                              5                581, 595 (2009).
                              6             c. A “fraudulent business act or practice” bears little resemblance to
                              7                common law fraud or deception. The test is whether the public is likely
                              8                to be deceived, meaning fraud in this statutory context can be shown even
                              9                if no one was actually deceived, relied upon the fraudulent practice, or
                          10                   sustained any damage. People ex. Rel. Bill Lockyer v. Fremont Life Ins.
                          11                   Co., 104 Cal.App.4th 505, 516-517 (2002).
                          12       99. Pursuant to Cal. Civ. Code §3294(a), “In an action for the breach of an
THE CARDOZA LAW CORPORATION




                          13             obligation not arising from contract, where it is proven by clear and
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14             convincing evidence that the defendant has been guilty of oppression, fraud,
                          15             or malice, the plaintiff, in addition to the actual damages, may recover
                          16             damages for the sake of example and by way of punishing the defendant.”
                          17       100. Defendant MMS violated §17200 et seq. of the Cal. Bus. & Prof. Code when it
                          18           participated in unfair competition by utilizing unlawful, unfair and fraudulent
                          19           business practices.
                          20                a. Defendant MMS utilized unlawful business practices by unlawfully
                          21                   retaining Plaintiff’s pet security deposit without providing the
                          22                   statutorily required itemized statement and supporting documentation
                          23                   for cleaning charges within 21 days of Plaintiff moving out, in violation
                          24                   of Cal. Civ. Code §1950.5(g)(1) and (2).
                          25                b. Defendant MMS utilized unfair business practices by unethically,

                          26                   intentionally, and without basis failing Plaintiff on all aspects of the

                          27                   move-out cleaning inspection solely because Plaintiff declined and

                          28                   refused to pay the supposedly optional $425 “Pay-and-Go” fee and $30



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                              Page 18 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 19 of 24 Page ID #:93

                              1                 backyard “Pay-and-Go” fee – thus attempting to force Plaintiff to pay
                              2                 the $455 total in “Pay-and-Go” fees when Plaintiff had already
                              3                 substantially and properly cleaned the home and backyard himself.
                              4             c. Defendant MMS utilized fraudulent business practices by lying to its
                              5                 renters, telling them that Pay-and-Go cleaning fees were “optional”
                              6                 upon move-out, and then intentionally failing every renter – including
                              7                 Plaintiff – who opted to clean their own home instead of pay the “Pay-
                              8                 and-Go” cleaning fee. Stating the cleaning fees are “optional” deceives
                              9                 renters into believing that they will be able to clean their own homes
                          10                    prior to move-out and have it approved by Defendant MMS, when
                          11                    reality is that Defendant MMS will not approve any home as properly
                          12                    cleaned that is cleaned by the renter instead of paying the “Pay-and-
THE CARDOZA LAW CORPORATION




                          13                    Go” fee.
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       101. Defendant MMS lied to Plaintiff, by telling him the “Pay-and-Go” cleaning fees
                          15           for the homes and backyards were optional, and then intentionally failed
                          16           Plaintiff after he cleaned his home and backyard, solely so they could charge
                          17           the “Pay-and-Go” cleaning fees to get an extra $455 out of Plaintiff after he
                          18           moved out of their community. This is a fraudulent business activity, as stated
                          19           above, and constitutes fraud for purposes of punitive damages under Cal. Civ.
                          20           Code §3294.
                          21                                            COUNT V
                          22                               VIOLATION OF § 1692E OF THE FDCPA
                          23                                 AGAINST DEFENDANT CDR/GCM
                          24       102. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          25           as though fully stated herein.

                          26       103. A debt collector violates § 1692e of the FDCPA when it uses any false, deceptive,

                          27           or misleading representation or means in connection with the collection of any

                          28           debt.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                               Page 19 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 20 of 24 Page ID #:94

                              1    104. Defendant CDR/GCM violated § 1692e when it, among other qualifying actions
                              2         and omissions, willfully misrepresented the legal status of the debt, to wit:
                              3         reporting the “Pay-and Go” debt to Plaintiff’s credit reports when Plaintiff did not
                              4         owe the debt.
                              5                                          COUNT VI
                              6                          VIOLATION OF § 1692F OF THE FDCPA
                              7                          AGAINST DEFENDANT CDR/GCM ONLY
                              8    105. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                              9         as though fully stated herein.
                          10       106. A debt collector violates § 1692f of the FDCPA when it uses unfair or
                          11            unconscionable means to collect or attempt to collect any debt.
                          12       107. Defendant CDR/GCM violated § 1692f(1) when it, among other qualifying
THE CARDOZA LAW CORPORATION




                          13            actions and omissions, willfully and without justification, collected/attempted to
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14            collect the alleged debt when the collection thereof was not authorized by
                          15            agreement or permitted by law.
                          16                                             COUNT VII
                          17                            VIOLATION OF § 1785.25 OF THE CCRAA
                          18                             AGAINST DEFENDANT CDR/GCM ONLY
                          19       108. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          20            as though fully stated herein.
                          21       109. On one or more occasions within the two years prior to the filing of this suit, by
                          22            example only and without limitation Defendant CDR/GCM violated Cal Civ
                          23            §1785.25(a) by furnishing incomplete and/or inaccurate information about
                          24            Plaintiff to one or more consumer credit reporting agencies when they knew or
                          25            should have known that the information was incomplete or inaccurate.

                          26       110. As a result of the conduct, actions and inactions of Defendant CDR/GCM,

                          27            Plaintiff suffered actual damages including without limitation, by example only

                          28            and as described herein on Plaintiff behalf by counsel: loss of credit, damage to



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                 Page 20 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 21 of 24 Page ID #:95

                              1        reputation, embarrassment, humiliation and other mental and emotional
                              2        distress.
                              3    111. The conduct, actions and inactions by Defendant CDR/GCM were willful,
                              4        rendering Defendant CDR/GCM liable for punitive damages in an amount of
                              5        up to $5,000 for each violation to be determined by the Court pursuant to Cal
                              6        Civ §1731(a)(2)(B). In the alternative Defendant CDR/GCM was negligent
                              7        entitling the Plaintiff to recover under Cal Civ §1731(a)(1).
                              8    112. The Plaintiff is entitled to recover actual damages, costs and attorney's fees
                              9        from Defendant CDR/GCM in an amount to be determined by the Court
                          10           pursuant to Cal Civ §1731(a)(1).
                          11                                            COUNT VIII
                          12                         VIOLATION OF 50 U.S.C. § 3958 OF THE SCRA
THE CARDOZA LAW CORPORATION




                          13                                 AGAINST DEFENDANT MMS ONLY
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14       113. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
                          15           as though fully stated herein.
                          16       114. A person violates § 3958 of the SCRA when it forecloses or enforces any lien on
                          17           a servicemember’s property or effects without a court order granted before
                          18           foreclosure or enforcement, during the servicemember’s military service and for
                          19           90 days thereafter.
                          20       115. Plaintiff is an active duty military servicemember. Plaintiff was an active duty
                          21           military servicemember at the time it leased from Defendant MMS, at the time
                          22           Defendant MMS impermissibly kept the pet security deposit, and at the time
                          23           Defendant CDR/GCM attempted to collect the debt at issue from Plaintiff.
                          24       116. The pet security deposit that Defendant MMS kept was a lien for storage, repair,
                          25           or cleaning of the property or effects of a servicemember or a lien on such

                          26           property or effects for any other reason. As such, the pet security deposit was a

                          27           lien for purposes of the SCRA.

                          28       117. Defendant MMS kept Plaintiff’s pet security deposit without providing any



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                 Page 21 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 22 of 24 Page ID #:96

                              1           documentation to Plaintiff justifying such a charge. Thus, Defendant MMS
                              2           foreclosed on a lien on the property or effects of the servicemember Plaintiff
                              3           without a court order.
                              4    118. Defendant MMS violated § 3958 of the SCRA when it foreclosed on Plaintiff’s
                              5           pet security deposit lien by keeping the pet security deposit to cover an improperly
                              6           levied cleaning charge on the leased property of servicemember Plaintiff –
                              7           without a court order.
                              8                                      PRAYER FOR RELIEF
                              9    WHEREFORE, Plaintiff prays that judgment be entered against each Defendant
                          10       for:
                          11                   a) Award of actual damages pursuant to 15 U.S.C. §1681n or §1681o
                          12                      (FCRA), and Cal. Civ. Code §1950.5(l), against Defendant CDR/GCM
THE CARDOZA LAW CORPORATION




                          13                      and for Plaintiff, and,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                   b) Award of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) (FDCPA)
                          15                      against Defendant CDR/GCM and for Plaintiff, and,
                          16                   c) Award of statutory damages in the amount of $1000.00 pursuant to 15
                          17                      U.S.C. § 1692k(a)(1) (FDCPA) against Defendant CDR/GCM and for
                          18                      Plaintiff, and,
                          19                   d) Award of actual damages pursuant to Cal Civ §1731 (CCRAA), against
                          20                      Defendant CDR/GCM and for Plaintiff, and,
                          21                   e) Award of punitive damages in the amount of $5,000 for each violation as
                          22                      the court deems proper pursuant to Cal Civ §1731 (CCRAA), against
                          23                      Defendant CDR/GCM and for Plaintiff, and,
                          24                   f) Punitive damages pursuant to 15 U.S.C. §1681n for willful
                          25                      noncompliance, against Defendant CDR/GCM and for Plaintiff, and,

                          26                   g) Award of restitution of Plaintiff’s pet security deposit plus interest

                          27                      pursuant to Cal. Bus. & Prof. Code §17200 et seq. (Feitelberg v. Credit

                          28                      Suisse First Boston, LLC, 134 Cal.App.4th 997, 1012 (2005); Korea



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                                   Page 22 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 23 of 24 Page ID #:97

                              1                Supply Co. v. Lockheed Martin Corp., 130 Cal.App.4th 440, 445 (2005)),
                              2                against Defendant MMS and for Plaintiff, and,
                              3             h) Punitive damages pursuant to Cal. Civ. Code §3294 against Defendant
                              4                MMS for fraudulent business practices in violation of Cal. Bus. & Prof.
                              5                Code §17200 et seq., against Defendant MMS and for Plaintiff, and,
                              6             i) Punitive damages pursuant to Cal. Civ. Code § 3294 and 50 U.S.C. §
                              7                4043 of the SCRA for violation of § 3958 of the SCRA, against
                              8                Defendant MMS and for Plaintiff, and,
                              9             j) Award of costs of litigation and reasonable attorney’s fees pursuant to 15
                          10                   U.S.C. §16861n and/or §1681o (FCRA), and pursuant to Cal Civ §1731
                          11                   (CCRAA), and pursuant to 15 U.S.C. §1692k(a)(1), against Defendant
                          12                   CDR/GCM and for Plaintiff, and,
THE CARDOZA LAW CORPORATION




                          13                k) Award of costs of litigation and reasonable attorneys’ fees pursuant to 50
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14                   U.S.C. § 4042 (SCRA), against Defendant MMS and for Plaintiff, and,
                          15                l) Statutory damages of two times the amount of Plaintiff’s pet security
                          16                   deposit for bad faith retention of such security deposit, pursuant to Cal.
                          17                   Civ. Code §1950.5(l), against Defendant MMS and for Plaintiff, and,
                          18                m) An order, pursuant to Cal. Bus. & Prof Code 17200 et seq., directing that
                          19                   Defendant MMS instruct its debt collection agency, Defendant
                          20                   CDR/GCM, to immediately delete all of the derogatory information from
                          21                   Plaintiff’s credit reports and files and cease reporting any information
                          22                   about Plaintiff to any and all persons and entities to whom they report
                          23                   consumer credit information; and
                          24                n) Award to Plaintiff of such other and further relief as may be just and
                          25                   proper.

                          26                                TRIAL BY JURY IS DEMANDED.

                          27       119. Pursuant to the seventh amendment to the Constitution of the United States of

                          28           America, Plaintiff is entitled to, and demands, a trial by jury.



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                               Page 23 of 24
                                  Case 5:19-cv-01248-JGB-SP Document 19 Filed 08/28/19 Page 24 of 24 Page ID #:98

                              1

                              2                                           THE CARDOZA LAW CORPORATION
                              3    DATED: August 28, 2019             BY: /S/ LAUREN B. VEGGIAN
                                                                         MICHAEL F. CARDOZA, ESQ.
                              4
                                                                         LAUREN B. VEGGIAN, ESQ.
                              5                                          ATTORNEYS FOR PLAINTIFF,
                                                                         ANDREW HODLOFSKI
                              6

                              7              ELECTRONICALLY STORED INFORMATION REQUEST
                              8
                                   This notice is to demand that you preserve all documents, tangible things and
                              9    electronically stored information (“ESI”) potentially relevant to any issues in the
                                   above entitled matter. This specifically includes, but is not limited to, all
                          10
                                   information pertaining to the above matter, including specifically all recordings of
                          11       any telephone communication between your company and Plaintiff.
                          12
                                         As used in this request, “you” and “your” or “your client” refers to your
THE CARDOZA LAW CORPORATION




                          13       organizations, and its predecessors, successors in interest, assignees, parents,
    SAN FRANCISCO, CA 94104
     548 MARKET ST. #80594




                          14
                                   subsidiaries, divisions or affiliates, and their respective officers, directors,
                                   employees, servants, agents, attorneys, and accountants.
                          15

                          16
                                         Much of the information subject to disclosure or responsive to discovery is
                                   stored on your client’s current and former computer systems and other media and
                          17       devices (such as: personal digital assistants, voice-messaging systems, online
                          18       repositories and cell phones).

                          19             Electronically stored information (“ESI”) should be afforded the broadest
                          20       possible definition and includes (for example and not as an exclusive list)
                                   potentially relevant information whether electronically, magnetically or optically
                          21       stored.
                          22
                                          This preservation obligation extends beyond ESI in yours or your client’s
                          23       care, possession or custody and includes ESI in the custody of others that is
                          24       subject to your client’s direction or control. You must notify any current or former
                                   agent, attorney, employee, custodian or contractor in possession of potentially
                          25       relevant ESI to preserve such ESI to the full extent of your client’s obligation to
                          26       do so, and you must try to secure their compliance.

                          27

                          28



                                   FIRST AMENDED COMPLAINT FOR DAMAGES                              Page 24 of 24
